888 F.2d 1385Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Neil ABRAMSON, Plaintiff-Appellant,v.Claude STAFFORD, Sergeant Waldron, Deputy White, allindividually and as members of the Sheriff's Department ofthe City of Chesapeake, Virginia, John Newhart, individuallyand as Sheriff of Chesapeake, City of Chesapeake,Defendants-Appellees.Neil ABRAMSON, Dru Abramson, by her next of kin and naturalfather, Neil Abramson, Plaintiffs-Appellants,v.C. Fred BATEMAN, Chesapeake School Board, Defendants-Appellees.
No. 88-6862.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1989.Decided Oct. 16, 1989.

Neil Abramson, appellant pro se.
Laura Jayne Holland, Willcox & Savage, PC, for appellees Stafford, Waldron, White, and Newhart in No. 88-6862, George Thomas Albiston, Breit, Drescher, Breit, PC, for appellee City of Chesapeake in No. 88-6862.
Jack E. Greer, Williams, Worrell, Kelly, Greer & Frank, PC, for appellees in No. 89-1724.
Before HARRISON L. WINTER, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:


1
In No. 88-6862, Neil Abramson seeks to appeal from an order of the district court which denied his motion to disqualify the judge after he submitted an affidavit under 28 U.S.C. Sec. 144 alleging bias.  The order is not a final order, and as such is not appealable until after final judgment is entered.    United States v. Nehas, 368 F.Supp. 435 (W.D.Pa.1973);  United States v. Zagari, 419 F.Supp. 494 (N.D.Cal.1976).  Finding no basis for jurisdiction, we dismiss the appeal as interlocutory.


2
In No. 89-1724, Abramson appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Abramson v. Bateman, C/A No. 88-476-N (E.D.Va. Apr. 10, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
No. 88-6862--DISMISSED.


4
No. 89-1724--AFFIRMED.



*
 Abramson has requested recusal of all Fourth Circuit appellate and circuit court judges.  Finding no basis for granting this motion, we deny it